Citation Nr: 0336190	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-03 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for right knee 
anterior cruciate ligament insufficiency, currently evaluated 
20 percent disabling.  

2.  Entitlement to an increased rating for postoperative 
residuals of a left knee anterior cruciate ligament 
reconstruction, currently evaluated 10 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
left pectoralis minor muscle injury, currently evaluated 10 
percent disabling.  

4.  Entitlement to an effective prior to March 5, 2001, for 
increased ratings for the veteran's right knee, left knee, 
and left pectoralis minor muscle disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from August 1988 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
A July 2001 rating decision increased the rating for 
postoperative residuals of a left knee anterior cruciate 
ligament reconstruction to 10 percent disabling, effective 
from March 5, 2001.  A rating decision in January 2002 
increased the rating for right knee anterior cruciate 
ligament insufficiency to 20 percent disabling and the rating 
for residuals of a left pectoralis minor muscle injury to 10 
percent disabling, each effective from March 5, 2001.  The 
veteran has appealed the ratings assigned for those 
disabilities, as well as the effective date that was assigned 
for the ratings.  


REMAND

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Review of the veteran's claims file does 
not show that the veteran has been properly notified of the 
provisions of the VCAA as they apply to any of his claims.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A, §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  The claimant should be 
notified as to the specific types of 
evidence that are needed to establish his 
claims for increased ratings for his 
right and left knee disabilities and for 
residuals of a left pectoralis minor 
muscle injury, and for an effective prior 
to March 5, 2001, for increased ratings 
for those disability.  In particular, the 
RO must ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

2.  If any additional evidence is 
received, the RO should again consider 
the appellant's claims.  If any action 
taken remains denied, the RO should 
furnish him and him accredited 
representative with a supplemental 
statement of the case and they should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the claimant with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




